          Case 1:18-cv-10225-MLW Document 352 Filed 08/16/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


 LILIAN PAHOLA CALDERON JIMENEZ
 and LUIS GORDILLO, et al.,

 Individually and on behalf of all others
 similarly situated,
                                                             No. 1:18-cv-10225-MLW
                Plaintiff-Petitioners,

          v.

 KEVIN K. McALEENAN, et al.,

                Defendants-Respondents.


                   PETITIONERS’ ASSENTED-TO MOTION TO SEAL

       On July 30, 2019, the parties submitted a Joint Proposed Protective Order to this Court.

Dkt. 316 (See Section A(2)). On August 6, 2019, Petitioners requested leave to file under seal a

declaration containing the name of a class member and his spouse because the declaration

contained sensitive personal information. Dkt. 336. Petitioners set out the basis for their request

in an accompanying memorandum. Dkt. 337. This Court has not yet ruled on Petitioners’

motion.

       Petitioners now request leave to file the following documents under seal: Petitioners’

Reply and Supplemental Memorandum in Support of Petitioners’ Motion for Order to Show

Cause; the supporting August 16, 2019 Declaration of Colleen M. McCullough and exhibits

attached thereto, and Petitioners’ Assented-to Motion to Withdraw the Motion to Show Cause

and Lift the Stay Removal of Class Member Mr. K. These documents contain class members’

names and their personal and sensitive information, including information about criminal

histories, marriages, children, medical conditions, and the medical conditions of their family



                                                 1
        Case 1:18-cv-10225-MLW Document 352 Filed 08/16/19 Page 2 of 3



members. As explained in Petitioners’ previously filed memorandum, Dkt. 337, Petitioners

propose redacting individuals’ names rather than the substantive information to give the public

sufficient information to evaluate the merits of Petitioners’ motion.

       Petitioners request that if the Court denies the motion, they be given an opportunity to

withdraw the declarations of any declarants who would rather not submit the declaration than

submit it publicly.

       Respectfully submitted this 16th day of August, 2019.


                                                     /s/ Shirley S. Cantin
 Matthew R. Segal (BBO # 654489)
 Adriana Lafaille (BBO # 680210)                     Kevin S. Prussia (BBO # 666813)
 AMERICAN CIVIL LIBERTIES UNION                      Michaela P. Sewall (BBO # 683182)
 FOUNDATION OF MASSACHUSETTS,                        Shirley X. Li Cantin (BBO # 675377)
 INC.                                                Jonathan Cox (BBO # 687810)
 211 Congress Street                                 Colleen M. McCullough (BBO # 696455)
 Boston, MA 02110                                    Matthew W. Costello (BBO # 696384)
 (617) 482-3170                                      WILMER CUTLER PICKERING
                                                       HALE AND DORR LLP
 Kathleen M. Gillespie (BBO # 661315)                60 State Street
 Attorney at Law                                     Boston, MA 02109
 6 White Pine Lane                                   Telephone: (617) 526-6000
 Lexington, MA 02421                                 Facsimile: (617) 526-5000
 (339) 970-9283                                      kevin.prussia@wilmerhale.com
                                                     michaela.sewall@wilmerhale.com
                                                     shirley.cantin@wilmerhale.com
                                                     jonathan.cox@wilmerhale.com
                                                     colleen.mccullough@wilmerhale.com
                                                     matthew.costello@wilmerhale.com

                                                     Attorneys for Petitioners




                                                 2
        Case 1:18-cv-10225-MLW Document 352 Filed 08/16/19 Page 3 of 3



            CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(a)(2)

        I certify that, in accordance with Local Rule 7.1(a)(2), counsel for Petitioners conferred

with counsel for Respondents on August 16, 2019 in an attempt to resolve the issues raised in

this motion. Respondents assent to this motion.

                                                     /s/ Shirley X. Li Cantin
                                                     Shirley X. Li Cantin


                                 CERTIFICATE OF SERVICE

       I hereby certify that on August 16, 2019, a true copy of the foregoing will be

electronically filed with the Clerk of Court using the CM/ECF system, which will then send a

notification of such filing (NEF).

                                                     /s/ Shirley X. Li Cantin
                                                     Shirley X. Li Cantin




                                                3
